DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The independent claim(s) recite(s) a mental concept/ organizing human activity. This judicial exception is not integrated into a practical application because the limitations are drawn to generic computer components (processor, memory, etc.) performing generic computer functions of receiving, storing, and displaying information, which are not significantly more than the abstract idea.  There is no improvement to a computer or technology. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the transmitting step is merely post solution activity that is insignificant.  The Examiner maintains that using a key to encrypt is not a specific method.  In order to not be perceived as mental steps, a claim to a specific data encryption method for computer communication should involve a several-step manipulation of data, Synopsys., 839 F.3d at 1148, 120 USPQ2d at 1481 (distinguishing the TQP Development, LLC v. Intuit Inc., 2014 WL 651935 (E.D. Tex. Feb. 19, 2014)) MPEP 2106.04a2.  A key to encrypt is not a specific encryption scheme of several steps as recited above and thus the encryption can fall under mental steps/ math.  The processor and memory and display are generic components so not significantly more.  
The dependent claims are rejected for similar reasons because they only specify further details of the abstract idea.	
Appropriate correction is requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6, 10, 12-13, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin ( US 20150100334) in view of Bloomer (US 20130191640).
Re claims 1-2, Lin teaches  first client device  (host device 1) with a processor that accesses input medical data from a data store (paragraph [0009]+ and FIG. 2+ which is interpreted to read as ingesting, storing, and accessing input data. ).  Though silent to an application and user interface, it would have been obvious to have an interface and software/ application to allow for the information to be input.  Lin is silent to encrypting the data into an encrypted payload message.
	Bloomer teaches such limitations (paragraph [0017] + of an encrypted medical barcode).
Prior to the effective filing date it would have been obvious to combine the teachings for security of the barcode.
Re the limitations of sending the data messages over a low power WPAN (Bluetooth), the Examiner notes that Bloomer as discussed above teaches a barcode imaging to capturing the barcode (paragraph [0003] by a phone.  It would have been well known and conventional that images can be sent by Bluetooth connection, motivated by desires for backups, to transmit data/images to others. Etc.  The claim does not specify the reasons for such data transfer, and thus the data transfer is known in the art for mobile devices that can share various images and texts over Bluetooth, for example.
Re the newly added limitation that the ingested input data comprises information relating to a healthcare patient, Lin teaches medical information of the patient (abstract+ and paragraph [0046] +) and Bloomer teaches medical information of the patient (paragraph [0003] +).
Re the newly added limitation in the preamble of the intended use of the system, the Examiner notes that intended use is not patentable as the body of the claim full sets forth the 
Re claim 6, as discussed above, input data is encrypted into a barcode and operable to be transmitted over a low power WPAN.  Therefore, when different patients and different medical providers use the system, it would have been obvious to have different data’s and different keys for security of different patients, for example.  The claim does not recite that a single barcode has two different payloads that are accessible by the two different encryption keys.  
Re claim 10, the limitations have been discussed above.
Re claims 12-13, the limitations have been discussed above re claim 1-2.
Re claim 17, the limitations have been discussed above re claim 6.




Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. The Examiner notes that as discussed above, information is communicated between a provider and patient regarding patient information.
Re the 101 rejection, the Examiner has maintained it above.  Encryption falls under mental steps/ math absent a more specific recitation of encryption.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409.  The examiner can normally be reached on 7-9pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL I WALSH/Primary Examiner, Art Unit 2887